Citation Nr: 1733347	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2016, the Veteran testified before the undersigned at a videoconference hearing in Phoenix, Arizona.  A transcript of that hearing has been associated with the claims file and reviewed. 


FINDING OF FACT

The weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's chloracne had its onset in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for chloracne have been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 C.F.R. § 3.309(e) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for chloracne have been met.

The evidence establishes a diagnosis of chloracne/comedonal acne.  03/06/2013 VBMS, Medical-Non-Government, No. 1.  Thus, the Board finds that a current disability exists.  

The Veteran's military personnel records demonstrate that he served in Vietnam from September 1968 to August 1969.  10/15/2009 VBMS, Military Personnel Record.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii).

In October 2016, a private clinician opined that based on the appearance, distribution, and history of the Veteran's skin disorder, his chloracne is due to herbicide agent exposure.  10/05/2016 VBMS, Email, p. 2.  

In October 2016, the Veteran testified that his spouse first noticed his skin disorder when they first started dating in April or May of 1970, which is within one year of when the Veteran last served in Vietnam.  He further testified that his skin disorder has persisted from that time.  10/05/2016 VBMS, Hearing Transcript, p. 3.  An October 2016 statement from the Veteran's spouse corroborates his testimony.  She stated that shortly after they began dating in May 1970, she noticed an unusual skin condition in the form of large blackheads around his eyes, concentrated on his temples and extending to his eyebrows and cheekbones.  She also stated that the disorder worsened over time until he began treatment for chloracne in 2013.  10/05/2016 VBMS, Email, p. 1.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's skin disorder had its onset in or is otherwise related to his period of active service.  



ORDER

Service connection for chloracne is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


